Response to Petition for Rehearing
Per Curiam.
The petition filed by appellant for a rehearing is overruled. In response to the petition by appellee for 'an extension of the opinion, Boring’s estate should not be charged with interest on any sum shown to have been received by him before the deed was made. The balance then due him is to be determined from all the evidence that may be heard and on a return of the case both parties may take further proof to show the value of what the Borings received in money, rents or otherwise, and when.